TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00588-CV



                                  Brenda Dickerson, Appellant

                                                  v.

        Federal National Mortgage Association and J.P. Morgan Chase Bank, N.A.,
      individually and as successor by merger to Chase Home Finance LLC, Appellees


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
     NO. 11-541-C368, HONORABLE GUILFORD L. JONES III, JUDGE PRESIDING



                             MEMORANDUM OPINION


               On August 27, 2013, Brenda Dickerson filed a notice of appeal from a final summary

judgment. The clerk’s record was due in this Court on December 30, 2013. Subsequently, our clerk

was advised by the district clerk that Dickerson had failed to pay or make arrangements for payment

for the clerk’s record, nor had she filed an affidavit of indigence. On January 15, 2014, our

clerk gave written notice to Dickerson that no clerk’s record had been filed due to her failure to pay

or make arrangements to pay for it. The notice additionally requested that she make the required

payment arrangements and submit a status report regarding this appeal by January 27, 2014. Failure

to take these steps, the notice further advised Dickerson, could result in the dismissal of her appeal

for want of prosecution.

               To date, Dickerson has not made payment arrangements for the clerk’s record nor

filed the requested status report. Citing Dickerson’s inaction, appellees have moved to dismiss
her appeal for want of prosecution. We will do so. Because Dickerson has failed to pay or make

arrangements to pay the clerk’s fee for preparing the clerk’s record, this appeal is dismissed for want

of prosecution. See Tex. R. App. P. 37.3(b).




                                               __________________________________________

                                               Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Goodwin

Dismissed for Want of Prosecution

Filed: March 7, 2014




                                                  2